Citation Nr: 0836510	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-25 049A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for bilateral pes planus with hallux valgus, 
hammertoes, and callosities.  

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the right shoulder and 
acromioclavicular joints.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left shoulder and 
acromioclavicular joints, prior to January 5, 2007; and in 
excess of 20 percent, as of that date.  

4.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the right patella.  

5.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.  

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran now 
resides in the jurisdiction of the St. Petersburg, Florida, 
VARO.  

In September 2005, a hearing was held at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing is in the record.  
During the September 2005 hearing, the veteran withdrew his 
appeal for a compensable rating for prostatitis.  

In May 2006, the Board remanded the case for examination of 
the veteran.  Following the January 2007 VA examination, a 
July 2007 rating decision increased the evaluation for the 
service-connected left shoulder disability from 10 percent to 
20 percent, effective the date of the January 2007 VA 
examination.  The shoulder issue has been restated 
accordingly.  Since the requested examination has been 
completed, the Board now proceeds with it review of the 
appeal.  

Electromyography, in May 2002, disclosed evidence of a left 
cubital tunnel syndrome.  In his September 2003 substantive 
appeal, the veteran complained of numbness in his fingers.  
Currently, the service-connected left upper extremity 
disability is limited to the shoulder.  Finger and cubital 
tunnel symptoms have not been adjudicated.  These matters are 
referred to the agency of original jurisdiction (AOJ) for 
appropriate disposition.  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus with hallux 
valgus, hammertoes, and callosities is no more than severe.  
The veteran does not have a pronounced disability, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  The condition is improved by 
orthopedic appliances.  

2.  The service-connected arthritis of the right shoulder and 
acromioclavicular joints is manifested by limitation of 
motion to shoulder level.  

3.  As of August 24, 1999, the service-connected arthritis of 
the left shoulder and acromioclavicular joints has been 
manifested by limitation of motion to shoulder level.  

4.  The service-connected chondromalacia of the right patella 
is manifested by pain, crepitation, popping, and a limitation 
of flexion to 121 degrees.  There is no subluxation or 
instability.  

5.  The service-connected chondromalacia of the left patella 
is manifested by pain, crepitation, popping, grinding, and a 
limitation of flexion to 132 degrees.  There is no 
subluxation or instability.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for bilateral pes planus with hallux valgus, 
hammertoes, and callosities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5276 (2007).  

2.  The criteria for a disability rating in excess of 20 
percent for arthritis of the right shoulder and 
acromioclavicular joints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5201 (2007).  

3.  The criteria for a 20 percent disability rating for 
arthritis of the left shoulder and acromioclavicular joints 
were met as of August 24, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o), 
Part 4, including § 4.7 and Code 5201 (2007).  

4.  The criteria for a disability rating in excess of 20 
percent for arthritis of the left shoulder and 
acromioclavicular joints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5201 (2007).  

5.  The criteria for a disability rating in excess of 
10 percent for chondromalacia of the right patella have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5260 
(2007).  

6.  The criteria for a disability rating in excess of 
10 percent for chondromalacia of the left patella have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5260 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in May 2006.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2007.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records, including VA 
clinical notes, have also been obtained.  The veteran has had 
a hearing and a VA examination.  A medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Bilateral Pes Planus with Hallux Valgus, Hammertoes, and 
Callosities

At his September 2005 Board hearing, the veteran confirmed 
that his feet were very painful.  He testified that he really 
could not walk because of his service-connected foot and knee 
disabilities and made a point not to walk more than he had 
to.  He had ordered orthopedic inserts for his shoes.  

The service-connected bilateral pes planus with hallux 
valgus, hammertoes, and callosities is currently rated as 30 
percent disabling.  This 30 percent rating is for a severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The next higher rating, and the maximum under 
these criteria, is 50 percent.  It requires a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, Code 5276 (2007).  

The veteran has complained of foot pain and feels that his 
symptoms are so disabling that they warrant a higher rating.  
The veteran is competent to report what he experiences, and 
the Board has carefully considered the symptoms described by 
the veteran to medical professionals and at his Board 
hearing.  The medical reports are significantly more 
objective and probative in determining the extent of the 
disability and whether the criteria for a higher rating have 
been met.  In this case, the evidence shows that the veteran 
indeed has a severe disability; however, it does not 
approximate the pronounced disability required for a higher 
rating.  38 C.F.R. § 4.7.  

Specifically, the Board has reviewed the August 2000, April 
2002 and January 2007 examination reports, as well as VA 
clinical notes through September 2006, and the veteran's 
September 2005 hearing testimony.  The August 2000 
examination reports marked pronation of both feet, under 
weight bearing.  The April 2002 examination report and VA 
clinical notes do not identify any pronation.  The January 
2007 VA examination characterizes the pronation as moderate 
on the right and mild on the left.  The Board is more 
convinced by the detailed description found in the January 
2007 VA examination than by the brief characterization used 
in August 2000.  Thus, we find that the veteran has the 
degree of pronation contemplated by the current rating for a 
severe disability and does not have the marked degree of 
pronation required for a higher rating.  

The August 2000 examination report did not mention 
tenderness.  In April 2002, there was tenderness along the 
medial aspect of the right foot and significant tenderness 
along the medial right first metatarsal joint.  On the 
January 2007 VA examination, the examiner specified that 
there was no tenderness noted over the plantar surface of 
either foot.  After reviewing the VA examination reports and 
clinical records, the preponderance of evidence on this point 
establishes that the veteran does not have the extreme 
tenderness of plantar surfaces of the feet, which are part of 
the criteria for a higher rating.  

The August 2000 and April 2002 VA examinations and the VA 
clinical notes do not identify marked inward displacement and 
severe spasm of the tendo Achillis.  On the January 2007 VA 
examination, the Achilles tendon alignment with weight 
bearing was found to be normal and no spasm was noted, for 
either foot.  

The VA clinical records and examination reports indicate that 
the veteran is wearing shoe inserts and that they do provide 
some improvement.  

As detailed above, the medical reports form the preponderance 
of evidence on this claim and establish that the service-
connected foot disability does not approximate the 
requirements for the next higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected foot conditions have not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 30 percent rating.  

Arthritis of the Right and Left Shoulders and 
Acromioclavicular Joints

At his September 2005 Board hearing, the veteran testified 
that his shoulder became stiff with disuse and that the range 
of motion was limited depending on the time of day.  He 
reported that he was experiencing pain during the hearing.  

The rating decision on appeal continued a 20 percent rating 
for the service-connected arthritis of the right shoulder and 
acromioclavicular (AC) joint.  

For the major arm, in this case the right, a disability of 
the shoulder with limitation of motion of the arm to 
shoulder level will be rated as 20 percent disabling.  
Limitation of motion of the arm to midway between side and 
shoulder level will be rated as 30 percent disabling.  
Limitation of motion of the arm to 25 degrees from the side 
will be rated as 40 percent disabling for the major arm.  
38 C.F.R. Part 4, Code 5201 (2007).  

The left shoulder had been rated as 10 percent disabling 
under diagnostic code 5003.  These criteria provide that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2007).  

Subsequent to the Board's remand, the AOJ assigned a staged 
rating, increasing the evaluation to 20 percent, effective 
the date of the VA examination, January 5, 2007.  

For the minor arm, in this case the left, a disability of 
the shoulder with limitation of motion of the arm to 
shoulder level will be rated as 20 percent disabling.  
Limitation of motion of the arm to midway between side and 
shoulder level will also be rated as 20 percent disabling.  
A higher rating of 30 percent for the minor arm requires 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. Part 4, Code 5201 (2007).  

With these requirements in mind, the Board has reviewed the 
record.  The veteran's statements, including his hearing 
testimony, and VA clinical records do not reflect limitations 
of motion warranting a higher rating.  

On the VA examination in August 2000, the shoulder girdle had 
an asymmetric contour with a mildly swollen right AC joint, 
but normal development of all muscles, bilaterally.  The 
right shoulder had a painful limitation of motion with pain 
on use.  The left side also had pain on motion.  Gross power 
of the arms was within normal limits (5/5) when the arms were 
down and decreased the further up the veteran lifted his 
arms.  The range of abduction/adduction was 110 degrees on 
the right and left.  The report shows that the examiner 
considered the factors affecting joint motion in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on use (the 
point at which pain sets in) on abduction/adduction, was 72 
degrees on the right and 70 degrees on the left.  
Weakness/fatigability after repetitive motion, on 
abduction/adduction was 52 degrees on the right and 50 
degrees on the left.  As to endurance, both arms could carry 
10 pounds when down, but could not take any weight when they 
were over 90 degrees.  The veteran could not do any work 
overhead and could not lay on his right or left side.  X-rays 
revealed advanced osteoarthritc changes in the bilateral AC 
joints and slight arthritic changes in the glenohumeral 
joints.  The impression was osteoarthritis, bilateral 
shoulder joints, with advanced changes in bilateral 
AC joints.  

A 20 percent rating requires limitation of motion to shoulder 
level or 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  
When the DeLuca factors of 38 C.F.R. §§ 4.40 and 4.45 are 
considered, the veteran could not raise either shoulder to 
that level.  Thus, a 20 percent rating is warranted for both 
shoulders.  Consequently, the Board awards a 20 percent 
rating.  The RO had previously granted 20 percent, but made 
it effective the date of the January 2007 VA examination.  
The Board finds that the August 2000 VA examination validates 
the veteran's claim of increased disability and warrants a 20 
percent rating from the date VA received his claim for 
increase, August 24, 1999.  Review of the record does not 
disclose any VA clinical record or other communication that 
could be construed as an earlier claim.  38 C.F.R. §§ 3.155, 
3.157 (2007).  

Under diagnostic code 5201, a rating in excess of 20 percent 
would require a limitation of motion of the right arm to 
midway between side and shoulder level or 45 degrees; and a 
limitation of motion of the left arm to 25 degrees from the 
side.  The August 2000 examination shows that neither arm 
meets the criteria for a rating in excess of 20 percent, 
even with consideration of the DeLuca factors.  

The April 2002 VA examination reported that both shoulders 
could flex and abduct to not more than 160 degrees.  This 
does not support a higher rating.  The examiner noted that 
there were no medical records for him to review.  More 
importantly, there is no evidence of consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 in accordance with 
DeLuca.  Thus, while this report does not support a higher 
rating, it is not an adequate basis to reduce the evaluation.  

The January 2007 VA joints examination reflects review of the 
claims folder and consideration of the veteran's complaints 
of pain, grinding, popping and limitation of motion and 
lifting.  The right and left shoulders had palpable 
tenderness over the anterior aspect of the shoulder joint.  
There was no gross deformity, swelling or redness.  Both 
shoulders had a significant decrease in forward flexion from 
0 to 90 degrees.  The veteran was unable to flex beyond 90 
degrees due to pain and weakness.  Bilaterally, abduction was 
decreased from 0 to 85 degrees, associated with pain and 
weakness.  There was generalized muscle weakness throughout 
the shoulder girdle.  

Here, again, the January 2007 VA examination shows that the 
motion in both shoulders is essentially to shoulder level, 
warranting a 20 percent rating for each.  The examination 
findings do not show a limitation of right shoulder motion to 
45 degrees from the side or of left shoulder motion to 25 
degrees from the side, as required for higher ratings.  

The Board has considered the veteran's testimony and other 
information he has provided.  However, the medical reports 
are substantially more probative and show, by a preponderance 
of evidence, that both shoulders warrant a 20 percent rating 
and no higher.  As the preponderance of evidence is against 
the claim for a rating in excess of 20 percent, that claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the service-connected shoulder disabilities 
have not significantly changed and uniform ratings are 
appropriate in this case.  At no time during the rating 
period has the disability of either shoulder exceeded the 
criteria for a 20 percent rating.  

Chondromalacia of the Right and Left Patellas

At his September 2005 Board hearing, the veteran testified 
that knee pain limited his ability to stand and walk.  He 
stated that he could no stoop down, because his knees would 
lock and crack.  They gave him continuous pain.  

The service-connected chondromalacia of the right and 
patellas is currently rated as 10 percent disabling for each 
knee under diagnostic code 5003.  

As set forth above, diagnostic code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (diagnostic code 5200, etc.).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
Part 4, Code 5003 (2007).  

That is, a rating in excess of the current 10 percent would 
require that the criteria for a 20 percent rating be met 
under one of the diagnostic codes for the knee.  The Board 
has reviewed the various rating codes for the knees to see if 
there is any basis for a higher rating.  There is no evidence 
of a malunion or nonunion of a femur, ratable under 
diagnostic code 5255.  Similarly, there is no evidence that 
the service-connected knee disabilities involve ankylosis 
ratable under diagnostic code 5256.  

On the August 2000 examination, in the right knee, the 
Lachman sign was 2 to 3 millimeters; the pivot shift test was 
negative; and it was specified that all ligaments were firm.  
The left knee ligaments were also firm.  No evidence of 
subluxation or instability was reported on the April 2002 VA 
examination.  On the January 2007 VA examination, for both 
knees, there was no abnormal motion with varus or valgus 
stress and the posterior drawer sign was negative.  
Therefore, there is no evidence of subluxation or instability 
that would warrant an additional rating under diagnostic code 
5257.  

For the August 2000 examination, for the right knee, it was 
reported that the McMurray's sign was negative.  [McMurray's 
sign is the occurrence of a cartilage click during 
manipulation of the knee; indicative of meniscal injury.  
Dorland's Illustrated Medical Dictionary, 1525 (28th ed. 
1994).]  For the left knee, it was reported that meniscus 
signs remained negative.  There was no report of meniscus 
impairment on the April 2002 VA examination or in the VA 
clinical records.  On the January 2007 VA examination, for 
both knees, there was no tenderness along the joint space and 
McMurray's signs were negative.  Consequently, a rating 
cannot be based on a meniscus injury under diagnostic codes 
5258 or 5259.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  The current 10 
percent rating will be assigned where flexion of the leg is 
limited to 45 degrees.  The next higher rating, 20 percent, 
requires a limitation of flexion to 30 degrees.  Where 
flexion of the knee is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2007).

On the August 2000 examination, pain limited right knee 
motion to 130 degrees and left knee motion to 120 degrees.  
Pain, weakness, and fatigability after repetitive action 
limited flexion to 130 degrees on the right and 80 degrees on 
the left.  On the April 2002 VA examination, both knees could 
flex to 135 degrees.  The veteran was not able to fully 
squat, only going to 90 degrees.  The report of the January 
2007 VA examination shows right knee flexion to 121 degrees 
and left knee flexion going to 132 degrees.  While these 
limitations and other symptoms, such as crepitation, popping, 
and grinding, support the current compensable rating, they do 
not approximate the limitation to 30 degrees flexion required 
for a higher rating.  

There is no evidence of a limitation of extension ratable 
under diagnostic code 5261.  The knees extended fully to the 
0 degree position on all examinations.  There is no evidence 
of nonunion or malunion of the tibia and fibula ratable under 
diagnostic code 5262.  

Here, again, while the veteran may feel that his service-
connected knee disabilities warrant higher ratings, the 
objective findings of the trained medical professionals are 
more probative.  Here, they show that the veteran's knees are 
indeed symptomatic.  However, the symptoms do not exceed the 
criteria for the current 10 percent rating, nor due they 
support an additional rating, such as for instability.  Once 
again, the medical reports form a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the service-connected knee disabilities have 
not significantly changed and uniform ratings are appropriate 
in this case.  At no time during the rating period has the 
disability of either knee exceeded the criteria for a 10 
percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus with hallux valgus, hammertoes, and callosities is 
denied.  

A disability rating in excess of 20 percent for arthritis of 
the right shoulder and acromioclavicular joints is denied.  

A disability rating in excess of 20 percent for arthritis of 
the left shoulder and acromioclavicular joints is denied.  

A disability rating of 20 percent for arthritis of the left 
shoulder and acromioclavicular joints, is granted, effective 
August 24, 1999, subject to the laws and regulations 
governing the payment of monetary awards.  

A disability rating in excess of 10 percent for 
chondromalacia of the right patella is denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the left patella is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


